FILED

UNITED STATES DISTRICT COURT SEP 1 9 20"!
FOR THE DISTRICT OF COLUMBIA Clerk. US. Dlstrm and
Bankruptcy Courts
James Daniel Johnson, )
)
Plaintiff, )
)
V. ) Civil Action No. /y‘ /5-7J>

)
Chris Rollins, )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se complaint and application to proceed
in forma pauperis. The Court will grant the plaintiff’s application and dismiss the complaint for
lack Of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

Plaintiff is a District of Columbia resident suing an individual identiﬁed as working in
the District. See Comp]. Caption. Plaintiff states that he is suing defendant for “fraudulent
inducement, stealing my intellectual thoughts, and [for] mental anguish and emotional
distress[.]” Compl. at 2. Plaintiff seeks $100,000 in monetary damages. The complaint does not

present a federal question, and the Court cannot exercise diversity jurisdiction because both
1

parties are located in the District of Columbia. Hence, this case will be dismissed without

prejudice. A separate Order accompanies this Memorandum Opinion.

 
    

United States District Judge

DATE: September /3, 2014